Citation Nr: 0030877	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-24 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right eye 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954 and from January 1955 to May 1956.  

The Board of Veterans' Appeals (Board) denied service 
connection for right eye disability in December 1983.  The 
veteran applied to reopen a claim for service connection for 
right eye disability in September 1999, and the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(the RO) declined to reopen the claim.  The veteran appealed 
the RO's decision.  He presented testimony at a personal 
hearing at the RO before the undersigned traveling member of 
the Board in October 2000.


FINDINGS OF FACT

1.  The Board denied service connection for right eye 
disability in December 1983.

2.  Since December 1983, evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the matter of service connection for right eye 
disability, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has not been 
received. 


CONCLUSIONS OF LAW

1.  The Board's December 1983 decision denying service 
connection for right eye disability is final based upon the 
evidence which was then of record.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (2000).

2.  Because new and material evidence has not been received, 
the claim of entitlement to service connection for right eye 
disability may not be reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks VA benefits for a right eye 
disability.  As indicated above, his claim was denied in a 
December 1983 Board decision.

In the interest of clarity, the Board will initially review 
the pertinent law and VA regulations.  The factual background 
of the case will be provided, followed by an analysis of the 
claim. 

Pertinent law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (2000).  

Congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (1998).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Presumption of soundness/aggravation

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2000).  Only such conditions as 
are recorded in examination reports are to be considered as 
"noted".  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

"The presumption [of sound condition] . . . attaches [only] 
where there has been an induction examination in which the 
later complained-of disability was not detected."  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991); see also Verdon v. 
Brown, 8 Vet. App. 529, 535 (1996).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Finality/new and material evidence 

Prior Board decisions are final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (2000).  Once a decision becomes 
final, new and material evidence is required to reopen the 
claim.  38 U.S.C.A. § 5108 provides that "[I]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the secretary shall reopen 
the claim and review the former disposition of the claim."  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Thus, the Board must determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  If new and material 
evidence has been presented, the claim is reopened, and it is 
again considered on its merits.

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

Evidence of record before the Board in December 1983

Many of the veteran's service medical records are not 
associated with his VA claims folder and are presumed to have 
been lost in a 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri.  However, the veteran's May 
1956 service discharge examination was of record and showed 
that the veteran had defective vision and amblyopia [dimness 
of vision] of the right eye which existed prior to service.  
No other significant medical history was reported.

A February 1976 private medical record of D.M.R., M.D. 
indicated that the veteran had experienced vision problems 
two months previously.  The veteran reported to Dr. R. that 
he had a "stroke" in service.  A cataract of the right eye 
was identified by Dr. R.

In August 1982, the veteran claimed service connection for 
right eye blindness, saying that it was due to heat stroke he 
had in service in January or February 1953.  

An August 1982 private medical record reported that the 
veteran had reported having a 'stroke' in service 20 years 
earlier, and that it had affected his visual acuity.  

In September 1982, the National Personnel Records Center 
indicated that sick reports from November 1952 through 
mid-February 1953 were negative.  

An October 1982 private medical record from J.P.S., O.D. 
noted that the veteran reported having loss of vision in his 
right eye since having a stroke many years beforehand.  The 
optometrist noted that the veteran had possible optic nerve 
atrophy which might have been due to a stroke.  

A January 1983 letter from the veteran's parents stated that 
the veteran had no eye problems before service and that they 
found out about it during basic training.  
A January 1983 letter from M.J. and L.J. stated that the 
veteran did not have any eye disability prior to service.  A 
January 1983 letter from J.E. stated that he had known the 
veteran all of his life and that he had not had any right eye 
disability prior to service.

In February 1983, the veteran stated that had a stroke in 
service in January or February 1953 and left him blind in his 
right eye before his October 1954 service discharge.  He 
further stated that the notation on his separation physical 
examination that an eye problem had existed prior to service 
was untrue.  

The Board's December 1983 decision

In December 1983, the Board concluded that the evidence 
showed that the veteran's defective vision of the right eye 
existed prior to both periods of service and was not 
aggravated by service.  The Board relied on the separation 
physical examination report.  The Board indicated that, in 
addition to the fact that the examining physician had 
indicated that the veteran's eye disability pre-existed 
service, there was no indication in the report of the 
"stroke" recently referred to by the veteran.   
In addition, the Board noted that subsequent eye problems 
such as cataract and optic nerve neuropathy were not 
identified until 1976, or 20 years after the veteran left 
service and that the private examiners had not associated the 
eye problems with the veteran's service.  The Board placed 
little weight of probative value on the lay statements of the 
veteran's friends and relatives.

The additional evidence

Since the Board's December 1983 denial, the following 
evidence has been received.  

Copies of the previously considered May 1956 service 
discharge examination report and the January 1983 letter from 
the veteran's parents have been received.

Private and VA medical records dating from May 1984 to 1999 
have been received.  They show that the veteran continues to 
have right eye disability.  A VA eye examination in June 1984 
indicated that the veteran complained of progressive loss of 
vision over the previous two years.  The assessment was optic 
nerve neuropathy.  

In a September 1989 private medical record, it is noted that 
the veteran reported having a stroke in 1953 which had left 
him blind in his right eye.  

During the veteran's hearing before the undersigned at the RO 
in October 2000, he testified that he did not have right eye 
disability before service.  He also stated that he was 
hospitalized for pneumonia in service, and during that time, 
he got Bell's palsy which caused a facial stroke on the right 
side of his face.  He stated that he had a right eye 
disability ever since then.  

Analysis

In December 1983, the Board concluded that the evidence 
showed that the veteran's defective right eye vision existed 
prior to both periods of service and was not aggravated by 
either period of service.  The Board further found that more 
recent right problems were unrelated to his service.  That 
decision is final.   See 38 U.S.C.A. § 7104; 38 C.F.R. §  
20.1100.   Accordingly, in order to reopen a claim, new and 
material evidence must be received.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156.  

Recently submitted duplicate copies of records which were 
previously considered by the Board in December 1983, 
including the lay statements, cannot be considered new or 
material because were previously considered.   

The post-December 1983 medical records showing that the 
veteran continues to have right eye disability are not new, 
because right eye problems such as optic neuropathy had 
obviously been identified in at the time of the December 1983 
Board decision.    

Furthermore, the assertions which the veteran has continued 
to make, both to examining physicians and at his October 2000 
hearing testimony, to the effect that his eye problems began 
with a "stroke" during service cannot be considered new or 
material evidence, as they were previously considered and 
rejected by the Board.  Reonal v. Brown, 5 Vet. App. 458 
(1993).    

The Board further notes that there is no evidence that the 
veteran possesses the requisite medical training and 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically stated: 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

Moreover, the fact that the veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In essence, the veteran is merely reiterating 
previous contentions to the effect that his current eye 
problems are related to service, which appear to have merely 
been uncritically transcribed by health care providers.  In 
short, these repeated contentions, in whatever form, do not 
constitute new and material evidence.  No competent medical 
evidence showing that the veteran's current right eye 
disability was incurred in or aggravated by either period of 
service has been received since the prior Board decision.  

Additional matters

As noted above, the veteran's records presumably were 
destroyed in a the fire at the National Personnel Records 
Center.  The Court has held that in cases where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and 
conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  Russo v. Brown, 9 Vet. 
App. 46 (1996).  The Board's decision has been rendered with 
this in mind.  Moreover, in December 1983, the Board was 
aware of the fact that bulk of the veteran's service medical 
records had been destroyed in a fire [see the Board's 
decision, page 3].  

Consideration of the benefit of the doubt rule, see 
38 U.S.C.A. § 5107(b), has been requested.  However, this 
rule is not employable in determining whether new and 
material evidence has been received.  Martinez v. Brown, 6 
Vet. App. 462, 464 (1994).  

The Board is of course aware of the recently-enacted Veterans 
Claims Assistance Act of 2000, P.L. 106-475 (November 9, 
2000).  However, the provisions of 38 U.S.C.A. § 5108 
pertaining to previously disallowed claims is not affected by 
this new law.  See 38 U.S.C.A. § 5103A(f).  In any event, by 
this decision, the Board is informing the veteran of the type 
of evidence required to reopen his claim, namely, competent 
medical evidence showing that a current right eye disability 
was either incurred in or aggravated by service.

Finally, on pages 1 and 2 of the May 2000 Supplemental 
Statement of the Case (SSOC), the RO referred to well-
grounded claims, which concept has been eliminated by the 
Veterans Claims Assistance Act of 2000.  However, it is clear 
that the now-invalidated standard of well-groundedness was 
not used in the RO's determination as to whether new and 
material evidence had been submitted, nor could it have been 
under the law at the time.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Under the Elkins test, the RO must first have 
determined whether the veteran presented new and material 
evidence.  If and only if new and material evidence was 
presented, the RO was to move on to determine whether the 
claim as reopened was grounded pursuant to 38 U.S.C.A. 
5107(a).  In this case, the RO determined that new and 
material evidence had not been submitted and therefore did 
not reopen the veteran's claim.  The matter of well 
groundedness of the claim was never reached.  Accordingly, no 
prejudice inures to the veteran by the references to well 
groundedness in the SSOC.  


ORDER

Because new and material evidence has not been received, the 
claim for service connection for right eye disability may not 
be reopened and remains denied.  



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 

